Case 2:18-cv-01255-JDC-KK Document 114 Filed 02/17/21 Page 1 of 5 PageID #: 2380




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                 LAKE CHARLES DIVISION


 ASHLEY MOREAUX                                             CASE NO. 2:18-CV-01255

 VERSUS                                                     JUDGE JAMES D. CAIN, JR.

 CLEAR BLUE INSURANCE CO. ET AL.                            MAGISTRATE JUDGE KAY


                                    MEMORANDUM RULING

         Before the court is a Motion for Partial Summary Judgment [doc. 103] filed by

 defendant James River Insurance Company (“JRIC”). No opposition to the motion has been

 filed and the time for doing so has passed. Accordingly, the motion is regarded as

 unopposed.

                                                      I.
                                             BACKGROUND

         This suit arises from a motor vehicle accident that occurred at about 4:05 am on

 March 1, 2018, on Interstate 10 in Calcasieu Parish, Louisiana. The accident involved a

 vehicle driven by plaintiff Ashley Moreaux and a tractor-trailer allegedly “owned,

 managed, possessed, operated and/or controlled” by defendants Tim Ables Trucking

 Company LLC (“Tim Ables Trucking”), Shannon Wayne Watson, and Kevin Posey. 1 Doc.

 16, ¶¶ 8–9.




 1
   Mr. Posey is only specifically named under the negligent entrustment claim and appears to pay some sort of
 supervisory role at the company.

                                                     -1-
Case 2:18-cv-01255-JDC-KK Document 114 Filed 02/17/21 Page 2 of 5 PageID #: 2381




          Ms. Moreaux alleges that she was seriously injured when her vehicle was struck by

 the tractor-trailer driven by Mr. Watson, as he attempted to merge from the shoulder onto

 the interstate. Id. at ¶¶ 10–16. She further alleges that Mr. Watson only stopped for a brief

 time after the crash, then continued down the interstate for another forty miles before

 eventually reporting the accident. Id. at ¶¶ 17–25. Finally, she asserts that tractor-trailer

 had an inoperable turn signal and that a prescription bottle containing a Schedule V drug,

 Soma (carisoprodol), was found in the cab but that authorities were unable to test Watson

 for his level of impairment at the crash due to the delay caused when he fled the scene. Id.

 at ¶¶ 26–27.

          Ms. Moreaux filed suit against the above-named defendants and their insurer, Clear

 Blue Insurance Company, in this court on September 24, 2018. 2 Doc. 1. She seeks

 compensatory damages as well as punitive and exemplary damages under Louisiana Civil

 Code article 2315.4. Doc. 16. In the Second Amended and Restated Complaint she added

 excess insurers JRIC and Hallmark Insurance Company as defendants. Doc. 57. Since that

 time Ms. Moreaux has also executed a Gasquet settlement and dismissed her claims against

 any named defendant, except to the extent that insurance coverage is found applicable to

 the claims proven at trial. Docs. 88, 90.

           JRIC admits that it issued an excess liability insurance policy to Tim Ables

 Trucking, and that the policy was in effect at the time of the accident. Doc. 74, ¶ 33; see

 doc. 103, att. 2. It maintains, however, that the policy’s express exclusion for punitive


 2
   Plaintiff’s father, Chris Moreaux, originally joined the suit as a plaintiff based on his emotional distress at witnessing
 the crash scene. See docs. 1, 16. He later voluntarily dismissed these claims. Doc. 44.

                                                             -2-
Case 2:18-cv-01255-JDC-KK Document 114 Filed 02/17/21 Page 3 of 5 PageID #: 2382




 damages means that all claims for such damages against JRIC are barred as a matter of

 law. Accordingly, it seeks summary judgment on these claims. Doc. 103. No party has

 responded to the motion and their time for doing so has passed, meaning that the motion is

 regarded as unopposed.

                                             II.
                            SUMMARY JUDGMENT STANDARD

        Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows

 that there is no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.” The moving party is initially responsible for identifying

 portions of pleadings and discovery that show the lack of a genuine issue of material fact.

 Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir. 1995). He may meet his burden by

 pointing out “the absence of evidence supporting the nonmoving party’s case.” Malacara

 v. Garber, 353 F.3d 393, 404 (5th Cir. 2003). The non-moving party is then required to go

 beyond the pleadings and show that there is a genuine issue of material fact for trial.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). To this end he must submit

 “significant probative evidence” in support of his claim. State Farm Life Ins. Co. v.

 Gutterman, 896 F.2d 116, 118 (5th Cir. 1990). “If the evidence is merely colorable, or is

 not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at

 249 (citations omitted).

        A court may not make credibility determinations or weigh the evidence in ruling on

 a motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.

 133, 150 (2000). The court is also required to view all evidence in the light most favorable


                                             -3-
Case 2:18-cv-01255-JDC-KK Document 114 Filed 02/17/21 Page 4 of 5 PageID #: 2383




 to the non-moving party and draw all reasonable inferences in that party’s favor. Clift v.

 Clift, 210 F.3d 268, 270 (5th Cir. 2000). Under this standard, a genuine issue of material

 fact exists if a reasonable trier of fact could render a verdict for the nonmoving party.

 Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008).

                                          III.
                                   LAW & APPLICATION

        Under Louisiana law, an insurance policy is a contract and should be interpreted

 using the general rules set forth in the Louisiana Civil Code. Williams v. Employers Mut.

 Cas. Co., 2014 WL 2197067, at *2 (M.D. La. May 27, 2014). The court’s role, therefore,

 is to determine the parties’ common intent. In this determination words and phrases must

 be construed “using their plain, ordinary and generally prevailing meaning, unless the

 words have acquired a technical meaning.” Starr Surplus Lines Ins. Co. v. Banner Prop.

 Mgmt. Co., 2018 WL 6448840, at *5 (E.D. La. Dec. 10, 2018) (citing La. Civ. Code art.

 2047). Where the terms of the policy are clear and do not lead to absurd consequences, no

 further interpretation is required. La. Civ. Code art. 2046. An ambiguous term, however,

 is generally construed against the insurer and in favor of coverage. Cadwallader v. Allstate

 Ins. Co., 848 So.2d 577, 580 (La. 2003).

        Under the terms of JRIC’s policy, JRIC agrees to pay

        those sums in excess of the scheduled “underlying insurance” that [Tim
        Ables Trucking becomes] legally obligated to pay as damages because of
        injury or property damage to which this insurance applies, provided that the
        damages would be covered by the scheduled “underlying insurance(s)” or
        would apply but for the exhaustion of the applicable Limits of Insurance.




                                             -4-
Case 2:18-cv-01255-JDC-KK Document 114 Filed 02/17/21 Page 5 of 5 PageID #: 2384




 Doc. 103, att. 2, p. 6. Under a section entitled “Exclusion – Punitive Damages,” however,

 the policy also excludes coverage for “[c]ivil or criminal fines, sanctions or penalties,

 whether imposed pursuant to statute or otherwise,” as well as “[p]unitive or exemplary

 damages and the multiplied portion of multiplied damages.” Id. at 22.

        Here there is no ambiguity as to the exclusion and its impact on coverage. “Absent

 a conflict with statutory provisions or public policy, insurers . . . are entitled to limit their

 liability and to impose and to enforce reasonable conditions upon the policy obligations

 they contractually assume.” La. Ins. Guar. Ass’n v. Interstate Fire and Cas. Co., 630 So.2d

 759, 763 (La. 1994). Louisiana courts have routinely upheld punitive damages exclusions

 as valid and enforceable. See, e.g., Pike v. Nat’l Union Fire Ins. Co., 796 So.2d 696 (La.

 Ct. App. 1st Cir. 2001); McDaniel v. DeJean, 556 So.2d 1336 (La. Ct. App. 3d Cir. 1990);

 Yonter v. State Farm Mut. Auto Ins. Co., 802 So.3d 950 (La. Ct. App. 5th Cir. 2001). The

 court finds no basis to depart in this matter, and agrees that punitive damages are not

 recoverable under JRIC’s policy.

                                               IV.
                                         CONCLUSION

        For the reasons stated above, the Motion for Partial Summary Judgment [doc. 103]

 will be GRANTED and all claims for exemplary and/or punitive damages brought against

 defendant James River Insurance Company will be DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED in Chambers on this 17th day of February, 2021.


                         ____________________________________
                                  JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE

                                               -5-
